Cuyahoga App. No. 71185. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On February 20,1997, appellee filed a second supplement pursuant to S.Ct.Prac.R. VII(3). Appellee’s supplement does not contain the proof of service required by S.Ct.Prac.R. XIV(2)(C). Whereas S.Ct.Prac.R. XIV(2)(C) prohibits the filing of a document that does not contain a proof of service,
IT IS ORDERED by the court, sua sponte, that appellee’s supplement be, and hereby is, stricken.